EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Stephanie Majkut (Registration# 78624) based on the interview conducted on 11 February 2022 as follows:

1. 	(Currently Amended) A method, comprising:
enabling a feature of an instance of a software component by:
organizing user accounts into a plurality of hierarchically organized groups; 
based on determining that the feature is enabled for a first number[[,]] of user accounts in a first group of the plurality of hierarchically organized groups, and that the first number of the user accounts in the first group is less than a total number of the user accounts in the first group, adjusting a threshold associated with the first group; 
based on the adjusted threshold associated with the first group, enabling the feature for one or more additional user accounts in the first group;
determining a value for a user account in a second group of the plurality of hierarchically organized groups, wherein the value is unique among one or more other values for one or more other user accounts in the second group, and wherein the second group is at a lower hierarchical level than the first group; and
based on determining that the feature is enabled for the total number of the user accounts in the first group[[,]]:
enabling, based on a comparison of the value for the second group with a threshold associated with the second group, the feature for the user account[[s]] in the second group; and 
enabling, based on a comparison of the one or more other individual values with the threshold associated with the second group, the feature for a second number of user accounts in the second group, wherein the second number corresponds to the threshold associated with the second group.

2. 	(Currently Amended) The method of claim 1, wherein the enabling the feature for the 

3.	(Previously Presented) The method of claim 2, further comprising:
	adjusting the threshold associated with the second group; and
	enabling the feature for an additional user account in the second group based on a comparison of a value associated with the additional user account to the adjusted threshold associated with the second group. 

4.	(Currently Amended) The method of claim 3, further comprising:
	re-adjusting the threshold associated with the second group; and
	disabling the feature for the additional user account in the second group based on a comparison of the value for the additional user account to the re-adjusted threshold associated with the second group. 

5.	(Cancelled) 

6.	(Previously Presented) The method of claim 1, wherein the value for the second group comprises a randomly generated number. 

7.	(Previously Presented) The method of claim 1, wherein the value for the second group comprises a hash of an identification for a user account in the second group and an identification of the feature. 



9.	(Cancelled)

10.	(Previously Presented) The method of claim 1, wherein the feature must be enabled for each of the one or more user accounts in a higher level group in the plurality of hierarchically organized groups before the feature can be enabled for any of the one or more user accounts in a lower level group in the plurality of hierarchically organized groups. 

11.	(Cancelled)

12.	(Currently Amended) The method of claim [[11]]1, further comprising:
	querying a remote system to determine whether the first number is equal to the total number of the user accounts in the first group

13.	(Currently Amended) The method of claim [[11]]1, wherein the enabling the feature for the second number of the user accounts in the fisecond group comprises:
	comparing the first number of the user accounts in the first group to [[a]]the total number of the user accounts in the  first group; and
in response to the first number of the user accounts in the first group not being equal to the total number of the user accounts in the first group:
disabling the feature for the second group;
adjusting the 
n adjusted number of the user accounts in the first group for which the feature is enabled; and
comparing the adjusted number to the total number of the user accounts in the first group; or
in response to determining that the first number of the user accounts in the first group is equal to the total number of the user accounts in the first group,
enabling the feature for the second group when the value is equal to or below the threshold associated with the second group; or
disabling the feature for the second group when the value is above the threshold associated with the second group.

14.	(Currently Amended) The method of claim 13, further comprising:
	based on the comparing the  adjusted number of the user accounts in the first group to the total number of the user accounts in the first group: 
enabling the feature for the second group when the value is equal to or below the threshold associated with the second group; or
disabling the feature for the second group when the value is above the threshold associated with the second group.

15.	(Cancelled)

16.	(Cancelled) 

17.	(Currently Amended) The method of claim [[11]]1, further comprising determining an edition of the instance of the software component.

1, further comprising determining whether a customer associated with the instance of the software component is a user account in one of the plurality of hierarchically organized groups. 

19.	(Cancelled) 

20.	(Cancelled)  

21.	(Previously Presented) The method of claim 2, wherein the threshold associated with the second group identifies a proportion of the one or more user accounts in the second group for which the feature may be enabled. 

22. (Currently Amended) The method of claim 1, further comprising disabling the feature for the one or more user accounts in the second group by disabling the feature for one or more user accounts in a third group of the plurality of hierarchically organized groups, wherein the third group is at a lower hierarchical level than the second group.

23. (Currently Amended) The method of claim [[11]]1, further comprising:
based on the comparison indicating the value does not satisfy the threshold associated with the second group:
disabling, for the second group and for the instance of the software component, the feature; and
adjusting, in response to a comparison of the first number of user accounts in the first group to the total number of the user accounts in the first group, the threshold associated with the second group.


one or more processors configured to:
enable a feature of an instance of a software component by:
organizing user accounts into a plurality of hierarchically organized groups; 
based on determining that the feature is enabled for a first number of user accounts in a first group of the plurality of hierarchically organized groups, and that the first number of the user accounts in the first group is less than a total number of the user accounts in the first group, adjusting a threshold associated with the first group; 
based on the adjusted threshold associated with the first group, enabling the feature for one or more additional user accounts in the first group;
determining a value for a user account in a second group of the plurality of hierarchically organized groups, wherein the value is unique among one or more other values for one or more other user accounts in the second group, and wherein the second group is at a lower hierarchical level than the first group; and
based on determining that the feature is enabled for the total number of the user accounts in the first group: 
enabling, based on a comparison of the value for the second group with a threshold associated with the second group, the feature for the user account in the second group; and 
enabling, based on a comparison of the one or more other individual values with the threshold associated with the second group, the feature for a second number of user accounts in the second group, wherein the second number of the user accounts in the second group corresponds to the threshold associated with the second group.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claim limitations “determining a value for a user account in a second group of the plurality of hierarchically organized groups, wherein the value is unique among one or more other values for one or more other user accounts in the second group, and wherein the second group is at a lower hierarchical level than the first group” and “enabling, based on a comparison of the one or more other individual values with the threshold associated with the second group, the feature for a second number of user accounts in the second group, wherein the second number corresponds to the threshold associated with the second group” in combination with other claim limitations set forth in respective independent claims 1 and 24 overcome available prior art based on the complete search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156